Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) Form PTO-1449, filed on 11/15/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner. Notes that this is a division of the instant application.
Reasons for Allowance
3.	Claims 1, 4 – 14, 22 – 26, and 31 – 43 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 4 – 14, 22 – 26, and 31 – 43 are allowable based on the Applicant’s remarks filed on 03/30/2021 since the prior art in the submitted IDS does not change the allowability of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is WO 2020/064552 (Olsson et al.) which discloses configuring the UE with a plurality of resources that can be allocated for UL transmissions based on one or more transmit power control (TPC) parameters; the resources include first resources associated with first parameter values and second resources associated with second parameter values, for the respective TPC parameters; transmitting, to a UE, a downlink control message comprising an indication that the first resources or the second resources are allocated for an UL transmission associated with a data service, and an indication of the first parameter values or the second parameter values to be used for power control of the UL transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645